UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-2086


In Re:   VAN ANTHONY ROSE,

                 Petitioner.




                  On Petition for Writ of Mandamus.
             (3:04-cr-00194-RJC-CH-1; 3:08-cv-00216-RJC)


Submitted:   December 7, 2010                Decided:   December 30, 2010


Before SHEDD and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Van Anthony Rose, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Van   Anthony    Rose     petitions         for   a    writ      of   mandamus

seeking an order compelling the district court to rule on his 28

U.S.C.A.     § 2255    (West       Supp.    2010)    motion         and   to    order    the

production of previously-requested grand jury transcripts.                                  We

conclude that Rose is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr      v.   United      States

Dist.     Court,     426    U.S.     394,    402    (1976);         United      States      v.

Moussaoui,     333    F.3d    509,     516-17      (4th    Cir.      2003).         Further,

mandamus     relief    is    available      only    when    the      petitioner       has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              Our    review    of    the     district       court’s         docket    sheet

reveals      that   the     district    court      entered      a    final      order     and

judgment on September 27, 2010, in which it denied relief on

Rose’s § 2255 motion.              Accordingly, because the district court

recently decided Rose’s case, we deny Rose’s mandamus petition

in part as moot.

              To the extent that Rose seeks an order compelling the

production of grand jury transcripts, he fails to show that he

has a clear and indisputable right to the relief sought.                                 Rose

fails to explain why he needs the transcripts in his mandamus

petition, and provided no reason for his request in his motion

                                            2
before the district court.         See In re Braxton, 258 F.3d 250, 261

(4th Cir. 2001) (stating that petitioner seeking mandamus must

establish that he has a clear and indisputable right to the

relief sought); In re Grand Jury Proceedings, 800 F.2d 1293,

1299   (4th     Cir.     1986)    (setting   forth     balancing    test     for

petitioners seeking release of grand jury transcripts).                   Because

the relief sought by Rose is not available by way of mandamus,

we deny this portion of his petition.

           We    grant    leave   to   proceed   in    forma   pauperis.       We

dispense   with    oral     argument    because       the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                       3